Sayle, in this bill, seeks to (1) cancel, as a cloud upon his title, the claim of appellee, Mrs. Mattie H. Jones, to a tract of approximately five acres of land, and (2) to procure a personal money decree against both of the appellees. The chancellor dismissed the bill, thus denying all relief.
Upon careful examination of the record and the law we are of the opinion he was correct except that he should have rendered a personal decree against W.C. Jones, failure to do which was likely an oversight not called to his attention. The bill alleged execution of a note by Jones to Sayle for $287.12, dated January 20, 1936, and due November 15, 1936, bearing eight percent interest from date. Jones admitted he executed the note and that nothing has been paid upon it.
The decree will be affirmed as to Mrs. Mattie H. Jones but reversed as to W.C. Jones and judgment will be rendered here against him for the principal and interest of the note.
Affirmed in part and reversed in part and judgment here. *Page 554